405 F.2d 887
70 L.R.R.M. (BNA) 3065, 1 Fair Empl. Prac. Cas. (BNA) 702,1 Empl. Prac. Dec. P 9964
Marvin W. BROWN, Appellant,v.GASTON COUNTY DYEING MACHINE COMPANY, a North CarolinaCorporation, Appellee.Daniel LEE et al., Appellants,v.The OBSERVER TRANSPORTATION COMPANY, a corporation, Appellee.
Nos. 12397, 12398.
United States Court of Appeals Fourth Circuit.
Argued Oct. 31, 1968.Decided Nov. 1, 1968, Certiorari Denied March 24, 1969, See89 S. Ct. 1192.

Adam Stein, Charlotte, N.C.  (J. LeVonne Chambers, Charlotte, N.C., Conrad O. Pearson, Durham, N.C., Jack Greenberg, James M. Nabrit, III, Robert Belton, Gabrielle A. Kirk, and Albert J. Rosenthal, New York City, on brief), for appellants.
Brown Hill Boswell, Jr., Charlotte, N.C.  (Whiteford S. Blakeney, and Blakeney, Alexander & Machen, Charlotte, N.C., on brief), for appellees.
Before SOBELOFF, BOREMAN AND CRAVEN, Circuit Judges.
PER CURIAM:


1
Counsel for appellees helpfully concede that the questions presented on these appeals are the same as those presented and decided in No. 12,154, Johnson v. Seaboard Air Line R. Company, and 12,155, Walker v. Pilot Freight Carriers, Inc., 405 F.2d 645 (4th Cir. 1968).  We adhere to our former decision.  See: Chaote v. Caterpillar Tractor Company (7th Cir.  October 17, 1968), 402 F.2d 357.


2
Reversed.


3
Judge BOREMAN dissents for the reasons to be stated in a dissenting opinion to be filed in the Johnson and Walker cases.

BOREMAN, Circuit Judge (dissenting):

4
For the reasons stated in may dissenting opinion filed in No. 12,154, Ray Johnson v. Seaboard Air Line Railroad Company, and 12,155, Charles W. Walker v. Pilot Freight Carriers, Inc., 405 F.2d 645, (4 Cir. 1968), I respectfully dissent.